           Case 2:20-cr-00349-GMN-BNW Document 21
                                               20 Filed 01/25/21
                                                        01/21/21 Page 1 of 4




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     JESSICA OLIVA
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6268 / Fax: 702.388.6418
 5   jessica.oliva@usdoj.gov
     Attorneys for the United States
 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                          Case No. 2:20-CR-00349-GMN-BNW

 9                  Plaintiff,                          Stipulation for Protective Order

10          v.

11   ALEXANDER ZUKOVSKI,

12                  Defendant.

13

14          The parties, by and through the undersigned, respectfully request that the Court

15   issue an order protecting from disclosure to the public, or any third party not directly

16   related to this case, any documents, recordings, or other tangible things produced by the

17   government during discovery that contain the confidential personal identifying information

18   of individuals referenced in the discovery. The parties state as follows:

19          1.     The indictment in this case issued on December 15, 2020.

20          2.     Trial is currently scheduled for July 12, 2021. Defendant Alexander

21   Zukovski is represented by Greenberg Traurig, P.A., through attorneys Gregory Kehoe,

22   Jordan Behlman, and Jason Hicks. Jason Hicks noticed his appearance on December 17,

23   2020. The Court granted the Motions for Admission pro hac vice of Gregory Kehoe and

24   Jordan Behlman on January 7, 2021.
           Case 2:20-cr-00349-GMN-BNW Document 21
                                               20 Filed 01/25/21
                                                        01/21/21 Page 2 of 4




1           3.      The indictment in this case arises out of alleged wire fraud against investors

2    in a company operated by defendant. The discovery therefore contains the personal

3    identifying information, such as names, bank account information, and contact/residence

4    information of the defendant and the individuals whom defendant is alleged to have

5    defrauded and attempted to defraud. The release of such information to the public or third

6    parties not involved in the case could endanger the privacy of these individuals and also

7    subject them to potential misuse of their identities. This confidential personal identifying

8    information is referred to here as the “Protected Information” and is subject to this

9    protective order.

10          4.      In order to protect the privacy of the individuals referenced in the discovery,

11   the parties intend to restrict access to the following individuals: defendant, attorneys for all

12   parties and any personnel that the attorneys for all parties consider necessary to assist in

13   performing that attorney's duties in the prosecution or defense of this case, including

14   investigators, paralegals, retained experts, support staff, interpreters, and any other

15   individuals specifically authorized by the Court (collectively, the "Covered Individuals").

16          5.      The Covered Individuals shall be advised of the Protective Order, and,

17   without leave of Court, the Covered Individuals shall not:

18                  a.     make copies for, or allow copies of any kind to be made by any other

19                         person of the Protected Information in this case;

20                  b.     allow any other person to read, listen, or otherwise review the

21                         Protected Information in this case;

22                  c.     use the Protected Information for any purpose other than preparing to

23                         defend against or prosecute the charges in the Indictment or any

24                         further superseding indictment arising out of this case; or


                                                     2
           Case 2:20-cr-00349-GMN-BNW Document 21
                                               20 Filed 01/25/21
                                                        01/21/21 Page 3 of 4




1                  d.      attach any Protected Information to any of the pleadings, briefs, or

2                          other court filings except to the extent those pleadings, briefs, or

3                          filings are filed under seal or properly compliant with LR IC 6-1.

4           6.     Nothing in this stipulation is intended to restrict the parties' use or

5    introduction of the Protected Information as evidence at trial or support in motion practice.

6           7.     The parties shall inform any person to whom disclosure may be made

7    pursuant to this order of the existence and terms of this Court's order.

8           8.     By the date of sentencing in this matter, or seven days after acquittal,

9    whatever the case may be, the sentenced or acquitted defendant shall return to defense

10   counsel any part of the Protected Information in this case that was furnished to him by his

11   defense attorney. To the extent any Protected Information was provided to the defendant

12   pursuant to a subsequent order of the Court, the defendant shall also return any part of the

13   Protected Information that was furnished to him.

14          9.     The parties reserve the right to seek to modify the terms of this protective

15   order at a later time pursuant to Federal Rule of Criminal Procedure 16(d)(1). Should a

16   reasonable need for this protective order cease to exist, on grounds other than a Covered

17   Individual or some other person violating or circumventing its terms, the Government will

18   move expeditiously for its dissolution.

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///


                                                    3
         Case 2:20-cr-00349-GMN-BNW Document 21
                                             20 Filed 01/25/21
                                                      01/21/21 Page 4 of 4




1         10.   The defense hereby stipulates to this protective order.

2

3                                                Respectfully submitted,

4                                                For the United States:

5                                                NICHOLAS A. TRUTANICH
                                                 United States Attorney
6
                                                 s/ Jessica Oliva
7                                                JESSICA OLIVA
                                                 Assistant United States Attorney
8
                                                 For the Defense:
9
                                                 s/ Jordan Behlman
10                                               JORDAN BEHLMAN
                                                 Greenberg Traurig, P.A.
11                                               Attorney for DEFENDANT ZUKOVSKI

12

13   IT IS SO ORDERED:
                  ORDER
        IT IS SO ORDERED
14
     ___________________________
         DATED: 6:24 pm, January 25, 2021                           _________________
15   HON. BRENDA N. WEKSLER                                         Date
     UNITED STATES MAGISTRATE JUDGE
16
        BRENDA WEKSLER
17      UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

                                                4
